Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Rejections under 35 USC 112(b) Withdrawn
	Claims 1-20 were rejected under 35 USC 112(b). Applicant’s amendments overcome this rejection, therefore, this rejection is withdrawn.
Objections to Drawings Withdrawn
	Drawings were objected. Applicant’s amendments to the drawings and specification overcome the objections, therefore, these objections are withdrawn.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Matt Kinnier (Reg. No. 71,304), on February 18, 2022. 
 
Listing of Claims 

(Currently Amended) A transistor of a first dopant type, comprising:
a gate structure positioned above a semiconductor substrate;
,
wherein each of the first and second epitaxial cavities includes a lower epitaxial cavity having a sigma-shaped cross-sectional configuration; [[and]]
a counter-doped epitaxial semiconductor material positioned proximate a bottom of each of the first and second epitaxial cavities, wherein the counter-doped epitaxial semiconductor material is doped with a second dopant type that is opposite to the first dopant type; [[and]]  
a same-doped epitaxial semiconductor material positioned in each of the first and second epitaxial cavities above the counter-doped epitaxial semiconductor material, wherein the same-doped epitaxial semiconductor material is doped with a dopant of the first dopant type; and
an isolation structure positioned in the semiconductor substrate adjacent the lower epitaxial cavity, wherein the counter doped epitaxial semiconductor has a vertical thickness, and an upper surface of the isolation structure is approximately coplanar with a midpoint of the vertical thickness of the counter-doped epitaxial semiconductor material.   

(Currently Amended) The transistor of claim 1, wherein each of the first and second epitaxial cavities comprises a substantially vertically oriented upper epitaxial cavitythat extends from an upper surface of the semiconductor substrate to the lower epitaxial cavity, and wherein a lateral width of the lower epitaxial cavity in a gate length direction of the transistor is greater than a lateral width of the substantially vertically oriented upper 
(Canceled) 
(Canceled)   

(Currently Amended) A transistor of a first dopant type, comprising:
a gate structure positioned above a semiconductor substrate;
first and second epitaxial cavities formed in the semiconductor substrate on opposite sides of the gate structure, wherein, when viewed in a cross-section taken through each of the first and second epitaxial cavities in a direction corresponding to a gate length direction of the transistor, the first and second epitaxial cavities have a substantially uniform width in the gate length direction for substantially an entire depth of the first and second epitaxial cavities,
wherein each of the first and second epitaxial cavities comprises a lower epitaxial cavity having a sigma-shaped cross-sectional configuration; 
a counter-doped epitaxial semiconductor material positioned on and in contact with a bottom surface of each of the first and second epitaxial cavities, wherein the counter-doped epitaxial semiconductor material is doped with a second dopant type that is opposite to the first dopant type; 
a same-doped epitaxial semiconductor material positioned in each of the first and second epitaxial cavities and on and in contact with the counter-doped epitaxial semiconductor material, wherein the same-doped epitaxial semiconductor material is doped with a dopant of the first dopant type; and
 adjacent the lower epitaxial cavity, wherein the counter doped epitaxial semiconductor material has a vertical thickness, and an upper surface of the isolation structure is approximately coplanar with a midpoint of the vertical thickness of the counter-doped epitaxial semiconductor material.   
(Canceled)   

(Currently Amended) A transistor of a first dopant type, comprising:
a gate structure positioned above a semiconductor substrate;
first and second epitaxial cavities formed in the semiconductor substrate on opposite sides of the gate structure, each of the first and second epitaxial cavities comprising a substantially vertically oriented upper epitaxial cavity and a lower epitaxial cavity having a sigma-shaped cross-sectional configuration, wherein the substantially vertically oriented upper epitaxial cavity extends from an upper surface of the semiconductor substrate to the lower epitaxial cavity and wherein a lateral width of the lower epitaxial cavity in a gate length direction of the transistor is greater than a lateral width of the substantially vertically oriented upper epitaxial cavity in the gate length direction; 
a counter-doped epitaxial semiconductor material positioned in at least a portion of the lower epitaxial cavity proximate a bottom of each of the first and second epitaxial cavities, wherein the counter-doped epitaxial semiconductor material is doped with a second dopant type that is opposite to the first dopant type, wherein the counter-doped epitaxial semiconductor material has a vertical thickness and a peak dopant concentration 
a same-doped epitaxial semiconductor material positioned in each of the first and second epitaxial cavities on and in contact with the counter-doped epitaxial semiconductor material, wherein the same-doped epitaxial semiconductor material is doped with a dopant of the first dopant type; and
an isolation structure positioned in the semiconductor substrate adjacent the lower epitaxial cavity, wherein an upper surface of the isolation structure is approximately coplanar with the midpoint of the vertical thickness of the counter-doped epitaxial semiconductor material.   
(Canceled) 
(Canceled)   

STATUS OF CLAIMS
 	Applicant’s amendment of claims 1-5, 7-8, 12-13, 16, 18 and cancellation of claims 11, 15 in “Claims - 11/12/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 11/12/2021” is acknowledged. 
 	This office action considers Claims 1-3, 5, 7-10, 12-13, 16, 18, 20 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-3, 5, 7-10, 12-13, 16, 18, 20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an isolation structure positioned in the semiconductor substrate adjacent the lower epitaxial cavity…. wherein each of the first and second epitaxial cavities includes a lower epitaxial cavity having a sigma-shaped cross-sectional configuration” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 13: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an isolation structure positioned in the semiconductor substrate adjacent the lower epitaxial cavity…. wherein each of the first and second epitaxial cavities comprises a lower epitaxial cavity having a sigma-shaped cross-sectional configuration” – as recited in claim 13, in combination with the remaining limitations of the claim.
Regarding independent claim 16: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “each of the first and second epitaxial cavities comprising a substantially 
The most relevant prior art of references (US 20140217519 A1 to Qin) substantially discloses in Figure 7 and in paragraph [0027] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20140217519 A1 to Qin) is considered pertinent to applicant's disclosure. See form PTO-892. Qin discloses in Figure 7 and in paragraph [0027]: 
a gate structure (“a gate stack comprising a gate dielectric layer 12 and a gate electrode 13; a gate spacer 14”; Fig. 7; [0027]) positioned above a semiconductor substrate (10);
first and second overall epitaxial cavities (left and right grooves on either sides of gate stack – grooves shown in Fig. 2) formed in the semiconductor substrate (10) on opposite sides of the gate structure (gate stack); and
a counter-doped epitaxial semiconductor material (15’; Fig. 7; [0027]) positioned proximate a bottom of each of the first and second overall epitaxial cavities (that is bottom of the grooves), wherein the counter-doped epitaxial semiconductor material is doped with a second dopant type that is opposite to the first dopant type ([0027] – “epitaxially grown Halo regions 15' located in the source/drain grooves, wherein the Halo regions have a first doping element therein”); and
16) positioned in each of the first and second overall epitaxial cavities above the counter-doped epitaxial semiconductor material (16 is above 15’ – see Fig. 7), wherein the same-doped epitaxial semiconductor material is doped with a dopant of the first dopant type ([0027] – “epitaxially grown source/drain regions 16 which apply stress to a channel region of the transistor, wherein the source/drain regions 16 have a second doping element, opposite in conductivity to the first doping element”).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 13 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 13, and 16 are deemed patentable over the prior art.
Claims (2-3, 5, 7-10, 12), and (18, 20) are allowed as those inherit the allowable subject matter from claims 1 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898